  
 
 
 
 
AUSTIN FIRE EQUIPMEN
T
,
 
LLC
 
 
 
 
 
37
 
 
35
9
 
NLRB No. 
3
 
Austin Fire Equipmen
t
, LLC 
and
 
Road Sprinkler 
Fitters Local
 
Union 
No. 669, U.A. AFL

CIO
.
 
Case 15

CA

019697
 
 
 
September 28, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
On November 29, 2011, Administrative Law Judge 
Margaret G. Brakebusch issued the attached decision.  
The Charging Party filed exceptions and a supporting 
brief.  The Acting General Counsel and the Responden
t 
filed answering briefs, and the Charging Party filed a 
reply brief.  The Acting General Counsel filed cross
-
exceptions and a supporting brief.  The Respondent and 
the Charging Party filed answering briefs, and the Acting 
General Counsel filed a reply bri
ef.  The Respondent also 
filed cross
-
exceptions and a supporting brief.  The Ac
t-
ing General Counsel and the Charging Party filed a
n-
swering briefs, and the Respondent filed a reply brief. 
 
The National Labor Relations Board has delegated its 
authority in th
is proceeding to a three
-
member panel. 
 
The Board has considered the decision and the record 
in light of the exceptions, cross
-
exceptions, and briefs 
and has decided to affirm the judge

s rulings, findings,
1
 
and conclusions to the extent consistent with, a
nd for the 
reasons stated in, 
USA Fire Protection
, 358 NLRB No. 
162
 
(2012), and to adopt the judge

s recommended Order 
as modified.
2
  
 
We agree with the judge that the parties

 
relationship 
was governed by Section 8(f) of the Act, rather than Se
c-
                                        
        
 
1
 
The Respondent has excepted
 


s-

r-
ance of all the relevant evidence convinces us that they are incorrect.  
Standa
rd Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 
2
 

m-
mended Order to provide that the mak
e
-
whole remedy shall be compu
t-
ed in accordance with 
Ogle Protection Service
, 183 NLRB 682 (1970), 
enfd. 444 F.2d 502 (6th Cir 1971), rather than with 
F. W. Woolworth 
Co.
, 90 NLRB 289 (1950).  The 
Ogle Protection
 
formula applies 

does not involve cessation of employment status or interim earnings 

Ogle Protection 
Service
, supra at 683; see also 
Pep
si America, Inc.,
 
339 NLRB 986, 986 
fn. 2 (2003).  
 
We further amend the remedy to provide that to the extent that an 
employee has made personal contributions to a fund that have been 

u-
tion
s during the period of delinquency, the Respondent will reimburse 
the employee, but the amount of such reimbursement will constitute a 
setoff to the amount that the Respondent otherwise owes the fund. 
 
We shall substitute a new notice to conform to the Ord
er as modified 

 
tion 9(a).
  
As explained in 
USA Fire Protection
, supra, 
however, we do so because we find that the parties

 
recognition agreement (Acknowledgement) does not 
meet the three
-
part test set forth in 
Staunton Fuel & M
a-
terial (Central Illinois)
, 335 NLRB 717 (2001), to 
esta
b-
lish 9(a) status.  As in 
USA Fire Protection
, the 
Acknowledgement language fails to demonstrate that the 
Respondent

s recognition of the Union was based on 
majority support among unit employees.
3
  
Because the 
Union relies only on the Acknowledgement t
o support its 
assertion of 9(a) status and does not contend that any 
other evidence substantiates its position,
4
 
we agree with 
the judge that 9(a) status has not been demonstrated and 
that the parties

 
relationship is governed by Section 8(f).
5
 
                                        
        
 
3
 
In 
USA Fire Protection
, we found, relying on 
Staunton Fuel
, that 

by the union, without more, would not establish the parties

form a 9(a) relationship.  As in 
USA Fire Protection
, Member Griffin 
acknowledges that this is an accurate characterization of this aspect of 
Staunton Fuel
.  He notes, however, that this case arises in Louisiana, a 
state where, as permitted by 
Sec. 14(b) of the Act, State law prohibits a 
collective
-
bargaining clause requiring union membership.  In his view, 
union membership in such a state is evidence of support for the union, 
and an employer could appropriately rely on evidence of union me
m-
bers
hip, if numerically sufficient, to extend 9(a) recognition.  These 
circumstances are not presented here.
 
4
 
As in 
USA Fire Protection
, we therefore find it unnecessary to co
n-
sider other evidence relied on by the Respondent or to pass on the 

on of 
Madison Industries
, 349 NLRB 1306 (2007).
 
5
 

the judge distinguished 
MFP Fire Protection, Inc.
, 318 NLRB 840 
(1995), enfd. 101 F.3d 1341 (10th Cir. 1996), and 
Triple A Fire Prote
c-
tio
n
, 312 NLRB 1088 (1993), supplemented 315 NLRB 409 (1994), 
enfd. 136 F.3d 727 (11th Cir. 1998), cert. denied 525 U.S. 1067 (1999), 
pre
-
Staunton
 
cases in which the Board had found 9(a) status based in 
part on what the judge characterized as recognition lang

i-

those cases.  In them, the Board found that an Acknowledgement form 
stating that the employer had confirmed that a clear majority of the 
sprinkler fitters in its employ 

have designated
, are members of, and 

(emphasis added) established a 9(a) relationship.  The Acknowledg
e-
ment form in the case before us did not include the designation la
n-
guage.  Because
 
we find those cases distinguishable on that basis, we 

those cases.
 

between the Union and the Respondent was governed by
 
Sec. 8(f) of 
the Act, we find it unnecessary to address her recommendation to ove
r-
rule 
Staunton Fuel
, supra, to the extent that it holds that contract la
n-
guage alone can establish a 9(a) relationship and precludes examination 
of whether the union actually
 
had majority status at the time of the 

discussion of 
Casale Industries
, 311 NLRB 951, 953 (1993), and her 
further recommendation that the Board allow parties to challenge a 

rity status under Sec. 9(a) when more than 6 months have 
elapsed since the time of recognition.  
 
 D
ECISIONS OF THE 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
38
 
ORDER
 
The N
ational Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge and 
orders that the Respondent, Austin Fire Equipment, LLC, 
Prairieville, Louisiana, its officers, agents, successors, 
and assigns, shall take the action set forth i
n the reco
m-
mended Order as modified.
 
1. 
 
Substitute the following for paragraph 1(a).
 

terms and conditions of the agreement between the N
a-
tional Fire Sprinkler Association, Inc. and the Road 
Sprinkler 
Fitters Local Union No. 669, U.A., AFL

CIO 
until its expiration on March 31, 2010.

 
2.  
Substitute the following for paragraph 2(a), and r
e-
letter the subsequent paragraphs.
 

n-
ings and other benefits suffered
 
as a result of its failure 
and refusal to continue in effect all the terms of the 
agreement between the National Fire Sprinkler Associ
a-
tion, Inc. and the Road Sprinkler Fitters Local Union No. 
669, U.A., AFL

CIO until its expiration on March 31, 
2010, in 
the manner set forth in the remedy section of the 
judge

s decision as amended in this decision.
 
(b) Make whole bargaining unit employees by making 
all delinquent fringe benefit fund contributions on behalf 
of unit employees that have not been made from Feb
r
u-
ary 4, 2010 until the expiration of the parties

 
agreement 
and reimburse employees for any expenses resulting 
from its failure to make the required payments, in the 
manner prescribed in the remedy section of the judge

s 

 
3. Substit
ute the attached notice for that of the admi
n-
istrative law judge.
 
 
  
Dated, Washington, D.C.  
September 28, 2012
 
 
 
Mark Gaston Pearce,                       Chairman
 
 
 
Richard F. Griffin, Jr.,                        Member
 
 
 
Sharon Block,               
                       
Member
 
 
 
(
SEAL
)          
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED 
B
Y 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that w
e vi
o-
lated Federal labor law and has ordered us to post and obey 
this 
n
otice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join
,
 
or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and 
protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
fail or refuse to continue in effect all the 
terms and conditions of the agreement between the N
a-
tional Fire Sprinkler Association, Inc. and the Road 
Sprinkler Fitters Local
 
Union No. 669, U.A., AFL

CIO 
until its expiration on March 31, 2010.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL 
make employees whole for any loss of ear
n-
ings and ot
her benefits resulting from our failure to co
n-
tinue in effect all the terms of the collective
-
bargaining 
agreement between the National Fire Sprinkler Associ
a-
tion and the Road Sprinkler Fitters
 
Local Union No. 669, 
U.A., AFL

CIO from February 4, 2010
,
 
unti
l its expir
a-
tion on March 31, 2010, with interest.
 
W
E WILL 
make employees whole by making all r
e-
quired contributions to the contractual fringe benefit 
funds that were not made from February 4, 2010
,
 
until 
the expiration of the parties

 
agreement and 
WE WIL
L
 
reimburse unit employees for any expenses resulting 
from our failure to make the required payments.
 
A
USTIN 
F
IRE 
E
QUIPMENT
,
 
L
LC
 
 
Kevin McClue, Esq. 
and
 
Catlin Bergo, Esq., 
for the General 
Counsel.
 
I
. Harold Koretzky
, Esq. 
and
  
Stephen Rose, Esq., 
of New O
rl
e-
ans, Louisiana, for the Respondent.
 
William Osborne, Jr. Esq. 
and
 
Natalie Moffett, Esq.,
 
of Was
h-
ington, D.C. for the Charging Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
M
ARGARET 
G.
 
B
RAKEBUSCH
, Administrative Law Judge. 
This case was tried in New Orleans, 
Louisiana, on June 22 and 
23, 2011. The charge was filed by Road Sprinkler Fitters
 
Local 
Union No. 669, U.A., AFL

CIO (the Union) on July 29, 2010, 
and amended on August 4, 2010.  A second amended charge 
was filed on November 30, 2010.
1
 
Based on the allega
tions 
contained in the charge
 
and amended charges, the Regional
 
                                        
        
 
1
 
All dates are in 2010 unless otherwise indicated.
 
  
 
 
 
 
AUSTIN
 
FIRE EQUIPMENT
,
 
LLC 
 
 
 
 
 
39
 
Director for Region 15 of the National Labor Relations Board 
issued a complaint and notice of hearing on January 31, 2011.
 
The complaint alleges that based on Section 9(a) of the N
a-
tional Labo
r Relations Act (the Act) Austin Fire Equipment, 
LLC (Respondent) has been the exclusive collective
-
bargaining 

y-
ees (the unit) since July 8, 2008.  Based on the alleged 9(a) 
status, the complaint 
alleges that since February 4, 2010, R
e-
spondent has failed to continue in effect all the terms and co
n-
d
i
tions of an agreement; effective from April 1, 2007, to March 
31, 2010.  The complaint alleges that Respondent engaged in 
such conduct without prior not
ice to the Union and without 
affording the Union an opportunity to bargain with Respondent 
with respect to such conduct and/or the effects of the conduct.  
Furthermore, the complaint alleges that since about April 1, 
2010, Respondent has failed and refused
 
to recognize and ba
r-
gain with the Union as the exclusive collective
-
bargaining re
p-
resentative of the unit and on or about July 13, 2010, Respon
d-
ent withdrew its recognition of the Union as the exclusive co
l-
lective
-
bargaining representative of the unit.  F
inally, the co
m-
plaint alleges that since on or about May 5, 2010, the Respon
d-
ent has failed and refused to furnish to the Union certain info
r-

r-
formance of its duties as the exclusive collective
-
ba
rgaining 
representative of the unit. 
 
On the last day of the hearing, counsel for the Acting Ge
n-
eral Counsel moved to amend the complaint to further allege 

-
dealing 

n testimony that 

that he was giving them a wage increase contemporaneous with 
removing them from union benefits.  I reserved ruling on the 
motion, giving the parties an opportunity to argue their 
pos
i-
tions in their posthearing briefs.  In the posthearing brief, cou
n-
sel for the Acting General Counsel asserts that after a review of 
the evidence in total, the allegation is withdrawn.  Accordingly, 
I make no finding
2
 
with respect to the allegation of d
irect dea
l-
                                        
        
 
2
 
In brief, counsel for the Acting General Counsel submits that R
e-

t a credible witness and that his 
testimony is unreliable; even to prove a violation against Respondent; 

The Acting General Counsel also asserts that Respondent failed to 
produce reco
rds showing that 9 of the 10 employees who would have 
been affected by the direct dealing were in fact performing the requisite 
bargaining unit work to qualify for the increased wage as Ritchie test
i-
fied.  Counsel requests that I draw an adverse inference 
against R
e-
spondent for its failure to produced payroll documents and personnel 
records for the nine employees who would have been affected if R
e-

Counsel also contends that an adverse i
nference should be drawn 
against Respondent for failing to call the nine sprinkler fitters to testify 
in its case in chief.  Inasmuch as the Acting General Counsel withdraws 
the allegation of direct dealing, and makes no assertion that the perso
n-
nel docume
nts or the testimony of the employees is necessary to prove 
any other allegations, I find no basis to draw the adverse inference as 
requested.  Furthermore,  although such records will be necessary for a 
compliance analysis to determine the total backpay a
mount owed to 


h-
draw this allegation. 
 
On the entire record, including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
by the Acting General Counsel, the Union, an
d Respondent, I 
make the following:
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
Respondent, with an office and place of business in Prairi
e-
ville, Louisiana, and operations at construction jobsites at other 
Louisiana locations, has been engaged as a fire sprinkler co
n-
tractor in the construction industry doing residential, comme
r-
cial, industrial, and office construction.  Annually, Respondent 
provides services valued in excess of $50,000 for DOW Che
m-
ical Company, an enterprise directly engaged in interstate 
commerce.  
Respondent admits, and I find that Respondent is 
an employer within the meaning of the Act.  The parties also 
stipulate and I find that the Union is a labor organization within 
the meaning of Section 2(5) of the Act.  
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A.
  
Background
 
Russell Ritchie (Ritchie) is the owner and president of Au
s-
tin Fire Equipment, LLC (Respondent); establishing the Co
m-
pany in September 1999.  After receiving his professional eng
i-
neering license in 2000, Ritchie expanded his business to i
n-
clud
e servicing all types of fire protection systems including 
sprinkler systems and clean agent systems.  In 2006, Respon
d-
ent secured a contract with DOW Chemical Company (DOW), 
providing work for Respondent at all DOW sites in Louisiana.  
By June 2007, Respo
ndent employed approximately 40 e
m-
ployees and by July 2008, Respondent employed approximately 
55 employees. 
 

 
On June 5, 2007, Ritchie, in his capacity as owner and pres
i-
dent, entered into a one
-
job project 
agreement with the Union 
for work that would be performed in Minden, Louisiana; a 

e-
ville operation. Ritchie testified that at the time that he obtained 
the contract to do the work in Minden, he empl
oyed only three 

to work out of town and away from their families.  Union O
r-
ganizer Donnie Irby (Irby) and Union Business Agent Tony 
Cacioppo (Cacioppo) told Ritchie that they could supply t
wo 
additional employees to him for the Minden job.  Ritchie 
agreed and entered into the one
-
job project agreement.  The 
agreement terms provided that the agreement would become 
effective on June 11, 2007, and would remain in effect through 
the completion o
f the project that was estimated to last appro
x-
imately 6 months.  The agreement additionally provided that 
the Union would supply sprinkler fitters and that Respondent 
would agree to be bound by the 2007

2010 agreement b
e-
                                        
                                     
 
these  records are not required to prove the underlying complaint all
e-
gations that necessitate a finding in this decision.
 
 D
ECISIONS OF THE 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
40
 
tween the National Fire Sprinkler A
ssociation Inc.
3
 
and the 
Union (NFSA agreement) with respect to the work performed 
on the Minden project.  Ritchie testified that he understood that 
under the terms of the agreement, he was required to pay a 
specific rate.  Pursuant to the agreement, Respo
ndent paid the 
two employees referred by the Union the collective
-
bargaining 

payments to the Union on behalf of these two employees.  
 

 
In May 2008, 
Respondent was awarded a contract with Val
e-
ro Refinery.  In order to perform the job, Ritchie would need at 
least 12 sprinkler fitters for a period of up to 6 months.  Prior to 
July 8, 2008, Ritchie met with Cacioppo and Irby concerning 
his need for sprink
ler fitters for the Valero Refinery job. Ritchie 
testified that while he asked about a one
-
job agreement, the 
union representatives told him that would not be possible.  
Richie testified that he told the union representatives that in lieu 
of hiring people 
off the street or putting an ad in the paper, he 
would be willing to sign a 1
-
year agreement with the Union.  
He contends that he told them that only after he tried it out, 
would he proceed beyond the first year of the agreement.  He 
testified that both Ir
by and Cacioppo agreed to a 1
-
year agre
e-
ment.  Ritchie testified that after meeting with the Union and 
before signing an agreement, he told him employees that the 
company needed the Valero job and he was considering signing 
an agreement with the Union for 
only a year.  No evidence was 
offered to rebut his testimony concerning what he told his e
m-
ployees in advance of signing the agreement. 
 
Ritchie and his estimator met with Union Representatives 
Cacioppo, Irby, and Union Representative William Puhalla 
(Puha
lla)
4
 
on July 8, 2008, to sign the agreement.  Ritchie test
i-
fied that it was at that time that the union representatives gave 
him a copy of the NFSA agreement.  The union representatives 
pointed out that the agreement covered all sprinkler work i
n-
volving i
nstallation and maintenance and they also explained 
that the agreement covered the period between April 1, 2007, 
and March 31, 2010.  Ritchie testified that it was at that point in 
the meeting that he reminded the union representatives that he 
had only dis

e-
ment presented to him was scheduled to continue for another 
year and 8 months.  Ritchie contends that the Union told him 
that his agreement with the Union would have to continue 
through the entire period designat
ed in the NFSA agreement, 

Ritchie recalls that he told them that while that was not what 
they had discussed, he nevertheless believed that the relatio
n-
ship with the Union would help his compa
ny to grow.  
 
On July 8, 2008, Ritchie signed the two
-
page signatory 
agreement, agreeing to be bound by all the terms and conditions 
of the NFSA agreement.  Respondent did not join the NFSA.  
At the time that Ritchie signed the signatory agreement, he was 

p-
                                        
        
 
3
 
The National Fire Sprinkler Association, Inc. 
is an association of 
contractors who also work on codes and promote the fire industry
 
4
 

Region.
 
resentative Status of Road Sprinkler Fitter
s Local Union No. 
669, U.A. AFL


included the following wording:
 
 
The Employer executing this document below has, 
on the b
a-
sis of objective and reliable information, confirmed that a 
clear majority of the sprinkler fitters in its employ are me
m-
bers of, and are represented by Road Sprinkler Fitters
 
Local 
Union No. 669, U.A., AFL

CIO, for the purposes of colle
c-
tive barg
aining. 
 
 
The Employer therefore unconditionally acknowledges and 
confirms that Local Union 669 is the exclusive bargaining 
representative of its sprinkler fitter employees pursuant to 
Section 9(a) of the National Labor Relations Act.
 
 
Ritchie testified th
at the union representatives told him that if 
he wanted the 12 or 13 sprinkler fitters for the job, he would 
have to sign the documents given to him.  He further testified 
that at that time he had no other employees that he could send 
to the Volero job.  O
n direct examination, Ritchie testified that 
he did not recognize the signed Acknowledgement, however, 
he did not dispute that his signature appeared on the document.  
Ritchie testified that at the time that he signed the Acknow
l-
edgement none of the union 
representatives explained to him 
the need for his signing the document.  They told him only that 
if he wanted to create a relationship with the Union he needed 
to sign the documents.  Ritchie testified that while the Union 
gave him a copy of the signatory 
agreement the union repr
e-
sentatives did not give him a copy of the signed Acknow
l-
edgement. 
 
At the time that Ritchie signed the Acknowledgement; the 
Union did not present or offer to present evidence to Respon
d-
ent that it represented a majority of Responde

fitters.  The Union did, however, explain that all of the 14 exis
t-
ing sprinkler fitters would have to be covered by the agreement.  
After signing the agreement, Ritchie met with his employees 
and told them that they needed to join the Union 
if they wanted 
to continue employment with Respondent.  Ritchie instructed 
them to contact Cacioppo to get the information that they nee
d-
ed to become union members.  Ritchie testified that he gave 
them this instruction because it was his understanding that
 
an
y-
one turning a wrench or touching a piece of pipe either unde
r-
ground or above ground had to be covered by the agreement 
and had to work as a union member.  Ritchie testified that all of 
his employees with the exception of one were against joining 
the Un
ion.  Ritchie told them to trust him because it would be a 
good move for the Company. 
 
The Union and Respondent al
so agreed that approximately 
24

25 sprinkler fitters who serviced the Dow Chemical sites 
would not be covered by the agreement.  Ritchie told 
the union 
representatives that there was no way that he could afford to 
pay the additional fringe benefits to include these employees in 
the agreement and the Union agreed.  Cacioppo testified that 
Ritchie told the Union that the employees working at Dow 
p
erformed work other than just fire protection or sprinkler 
work.  Additionally, Respondent had a 3
-
year contract with 
Dow that provided for certain benefits that were not covered by 
  
 
 
 
 
AUSTIN
 
FIRE EQUIPMENT
,
 
LLC 
 
 
 
 
 
41
 
the NFSA agreement.  Cacioppo recalled that the Union agreed 
that these em
ployees would be excluded from the agreement 
and the possibility of their inclusion would be revisited after the 
termination of the 3
-
year Dow contract.  
 
D.  The Operation of the Union Agreement
 
After signing the July 8, 2008 signatory agreement, R
e-
sponde
nt began paying the hourly rates and making the benefit 
contributions provided for in the master agreement.  Once R
e-
spondent signed the 2008 agreement with the Union, employees 
were referred to Respondent by the Union.  If employees ind
e-
pendently contacted
 
Respondent for work, Respondent contac
t-
ed the Union informing the Union that Respondent wanted to 
employ the individual.  The parties stipulated that 19 emplo
y-
ees were referred by the Union and were employed for various 
lengths of employment after July 9,
 
2008, and during 2008, 
2009, and 2010.  One of the employees remained in Respon
d-

y-
ees began working for Respondent by the end of July 2008.  
The parties also stipulated that Respondent employed s
ix other 
employees during the period between October 20, 2008, and 
September 11, 2009, who were not referred by the Union.  R
e-
spondent notified the Union that it hired each of the employees 
and all of the six employees completed an application to join 
the 
Union either before they were hired or within approximat
e-
ly 6 weeks after they were hired.  Furthermore, the parties sti
p-
ulated that Respondent hired five additional employees between 
June 3, 2009, and December 29, 2010, and the Union maintains 
that these 
individuals were not referred by the Union. 
 

 
The Union maintains a program that provides regional ince
n-
tive grants to certain employers.  The program is designed to 
assist the transition for nonsignatory co
ntractors into becoming 
signatory contractors.  The program provides for the Union and 
the contractor to agree on a specific amount that is paid to the 
contractor over a period of time.  After signing the signatory 
agreement, the Union agreed to give Respo
ndent a total grant of 

hour for every hour worked by the bargaining unit employees; 
and based on the information that Respondent provided to the 

is only 
available to a new contractor who is not already a signatory 
contractor.
 

 
Cacioppo recalled that during a January 2009 telephone call 
Ritchie told him that he was having a hard time paying his bi
lls.  
Ritchie told Cacioppo that while the regional incentive grant 
had been helpful he was still having problems.  Cacioppo and 

grant money could be accelerated.  As a result of their contact, 
t
he grant remittance to Respondent increased to $16 an hour.  
The grant was finally exhausted in March 2009.
 
Ritchie testified that after signing the agreement, and until 
April 2009, he paid all the bargaining unit employees ever
y-
thing that was required by 
the collective
-
bargaining agreement.  
He testified that in April 2009, however, he found himself a 
half million dollars in debt and on the way to bankruptcy.  He 
recalled that the Union had told him that once he became a 
signatory contractor the Company wo
uld grow and he would be 
able to get prevailing wage work.  Ritchie asserted, however, 
that Respondent did not get any of the jobs that the Union had 
promised him as a union contractor.  Furthermore because of 
the high labor costs, Ritchie believed that he
 
was about to lose 
his entire company.  
 
In April 2009, Ritchie telephoned Cacioppo and told him 
that he was continuing to have financial problems and he asked 
to talk with Cacioppo.  When Cacioppo and Irby went to R
e-

at he really needed to get 
out of his contract with the Union.  Cacioppo testified that he 
told Ritchie that he was signatory to the contract and he could 
not get out of the agreement.  Cacioppo asserts that he di
s-
cussed other options that might be availab
le to Respondent, 
including the use of another type of grant program.  When 
Ritchie told the union representatives that he was not going to 
bid any more construction work, Cacioppo and Irby told him he 
would only have to pay a remittance for the employees 
that 

k-
ing he would not have much remittance to pay. 
 
Ritchie followed up the meeting with an email to Cacioppo 
on April 30, 2009.  In the email, Ritchie again stated his need to 
be relieved of the 
contract. Ritchie explained that he had no 
choice at that point other than to request relief from the colle
c-
tive
-

that he could do job agreements for existing jobs and future 
jobs to assure employment
 
for the sprinkler fitters who had 
been referred by the Union.  In support of his request, Ritchie 

-
and
-
loss financial 
statements for the period from October 2008 through April 
2009.  Ritchie requested that Cacioppo se
t aside some time to 
meet with him.  
 
G.  The May 5, 2009 Meeting
 
On May 5, 2009, Russell Ritchie and his wife Karen Ritchie 
met with Irby and Cacioppo at a restaurant in Baton Rouge, 
Louisiana.  Cacioppo was seated across the table from Karen 
Ritchie and 
Irby was seated across from Russell Ritchie.  Ritc
h-
ie recalls telling the union representatives that his company was 
failing because of the agreement that he signed with the Union.  
He went on to explain that his plan was to remove all of his 
core people f
rom the contract and put them back on their prev
i-

n-
efit plan including their insurance and 401 (k) plan.  Ritchie 
testified that he assured the Union that he would continue to 
pay the fringe benefi
ts for the employees who had been referred 
by the Union for as long as he needed them.  Ritchie testified 



he Union could simply say that his 
employees taken out of the contract had gone to work at Dow 
where they would not have been covered by the agreement.  
Karen Ritchie also testified that Ritchie told Cacioppo and Irby 
that he was pulling his employees out 
of the contract coverage.  
She asserted that when Ritchie told them about his plans, 


 
 D
ECISIONS OF THE 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
42
 
Cacioppo recalled that he did not talk with Ritchie very 
much during their lunch.  He said that 

a-
ren Ritchie and that she told him the same things that Ritchie 
had already said about not paying the contract rate and benefits 

Ritchie talked about his going bankrupt and hi
s need to get out 
of the contract.  Cacioppo testified that he had earlier told 
Ritchie that there was no way that the Union could let him out 
of the contract.  Cacioppo recalled that he told Karen Ritchie 
that the Union could not agree to what Ritchie pro
posed b
e-
cause it would not be fair to all the signatory contractors. 
 
Irby recalled that Ritchie talked about his financial troubles 
and the possibility that he would file for bankruptcy and Ritchie 
asked Irby to help him get out of the contract.  Irby rec
alled that 
he had just listened to Ritchie and tried to be compassionate.  

o-

contract.  Irby testified that he told Ritchie that the U
nion could 

d-
vancement program or by prorating apprentices.  He did not 
identify any assistance that was specifically offered to him 
during the meeting.  Irby testified that because they were in a 
resta
urant there was a lot of noise in the background and he 

s-
cussing.  He testified without equivocation, however, that no 
one from the Union said that the Union would look the other 
way or told Ritchie
 
to do what he had to do. 
 

 
The record reflects that prior to May 2009 Respondent fo
l-
lowed the terms of the contract for all the sprinkler fitters e
m-
ployed by the Respondent.  As of April 30, 2009, 
Respondent 
employed 10 of the original 14 sprinkler fitters who joined the 
bargaining unit after Respondent signed the July 8, 2008 
agreement.  Ritchie testified that after his meeting with the 
Union in May 2009 Respondent stopped paying his original 
sprin
kler fitters in accordance with the collective
-
bargaining 
agreement.  He testified that before doing so, he talked with 
each of these employees and told them that he was taking them 
out of the bargaining unit and that they would be paid equal pay 
to what t
hey had received under the contract.  Ritchie testified 
that he raised the salary of the original 10 sprinkler fitters in 
order to compensate them for any increase in their out
-
of
-
pocket insurance costs.  Ritchie testified that he continued to 
pay wages an
d benefits pursuant to the contract for the emplo
y-
ees who were referred by the Union under the agreement. 
 
The fringe benefit funds report that Respondent provided to 

the original 10 sprinkle
r fitters worked and received fringe 
benefits under the collective
-
bargaining agreement.  The report 
dated May 1, 2009, shows that original sprinkler fitter R. Sha
n-
non worked 30 hours without any payment of fringe benefits.  
Although original sprinkler fit
ter A. Anderson is listed in the 
report, he is shown as having worked no hours.  The fringe 
benefits fund report for June 1, 2009, shows that original spri
n-
kler fitter S. Rogers worked 176 hours and was covered for 
fringe benefits.  Thereafter, and for the
 
period from July 2009 
through June 2010, the only original sprinkler fitter who was 
shown to have worked and to have received fringe benefits 
under the contract was S. Rogers.  None of the other original 
sprinkler fitters are shown to have worked any hour
s during 
that period of time.  While many of the reports include some of 
the names of the original sprinkler fitters, their hours worked 
are shown as zero hours.  Rogers is the only original sprinkler 
fitter listed in the reports as having hours worked and
 
fringe 
benefits paid during July, August, and September 2009.  No 
other hours for Rogers are recorded thereafter.  In September 
2009, Rogers was transferred to the nonbargaining unit position 
of inspector.
 
 

 
Respon
d-

 
1. Employee Brendan Clements
 
On June 3, 2009, Respondent hired Brendan J. Clements 
(Clements) without notifying the Union.  In September 2009, 
after hearing from Irby that Respondent had hired Clements and 
that Clements w
as not being paid according to the collective
-
bargaining agreement, Cacioppo contacted Ritchie.  Ritchie 
testified that Cacioppo telephoned him and asked him to term
i-



n-
ion employees.  Cacioppo recalled that he and Irby met with 

Ritchie confirmed that while Clements was working he was 
scheduled for a layoff the following Friday.  Caciopp
o testified 
that he did not tell Ritchie to lay off Clements; simply to pay 
him according to the collective
-
bargaining agreement.  Cacio
p-
po admitted that he was not sure if he actually asked Ritchie 
whether he was paying Clements according to the contract.
  
He 
acknowledged that he did not make an independent check to 
determine whether dues assessments or fringe benefits were 
being paid for Clements.  He admitted that such information 
would have been available to him.  The parties stipulated that 
the last da
te of employment for Clements was September 27, 
2009.
 
2.  Employee Bryan Harris
 
Bryan Harris (Harris) began working for Respondent in July 
2008 and shortly thereafter he joined the Union.  Before he 
began working for Respondent, Harris did not have any exp
er
i-
ence in sprinkler fitting.  He recalled that either Cacioppo or 
Irby told him that he would have to complete an apprenticeship 
program.  Although Harris began the apprenticeship program, 
he later received notice from the Union informing him that if he 
d
id not timely submit his fees and complete the lessons he 

e-




When Harris asked Cacioppo about work availability, Cacioppo 
told him that while there would be union work, the work would 
be out of town.  Cacioppo testified that he did not recall spea
k-
ing with Harris around the Apr
il 2009 timeline.  
 
3.  Employee Shannon Rogers
 
Shannon Rogers (Rogers) began working for Respondent in 
  
 
 
 
 
AUSTIN
 
FIRE EQUIPMENT
,
 
LLC 
 
 
 
 
 
43
 
October 2007 and has continued to work for Respondent since 
that time.  He recalled that in the summer of 2008 the Company 

told the employees that he had 
signed with the Union, Rogers applied for union membership 
on July 23, 2008.  When Rogers joined the Union, he was told 

sprinkler fitter.  Because he only had 3 years


 
Rogers could not recall the date when Respondent again b
e-
came nonunion.  He recalled however, that within 2 weeks of 

was going to be nonun
ion he telephoned Cacioppo.  He asked 
Cacioppo if he could continue in the apprentice program and 

Rogers testified that Cacioppo told him that he could continue 
in the apprentice program as long as h
is dues were paid.  
Cacioppo added that if Ritchie would let him remain in the 
Union and continue to pay dues, he could finish his apprentice 
program.  Cacioppo recalled that he spoke with Rogers in Se
p-
tember 2009 when Rogers notified him that he was leavi
ng the 
apprenticeship program and taking a job outside the bargaining 

concerning their conversation.  Cacioppo testified that his di
s-

s-
t
ered apprentice rather than about Rogers staying in the Union. 
 
4.  Henry Fajardo
 
Henry Fajardo (Fajardo) and Angelo Arnone Jr. 
(Arnone) 
were both referred by the Union to work for Respondent and 
they began their employment on July 9, 2008.  Although Faja
r-
do continued to work for Respondent until July 1, 2010, A
r-
none left his employment in May 2009.
5
  
Fajardo testified that 
based on his discussion with Arnone, it was his understanding 
that Arnone left his employment with Respondent because he 
did not want t

Fajardo also spoke with some of the sprinkler fitters who had 
worked for Respondent before Respondent entered into the 
agreement with the Union.  He learned that they were leaving 
the Union.  During the same wee
k that Fajardo spoke with A
r-
none, Fajardo telephoned Cacioppo.  Fajardo told Cacioppo 


n-
ion employees.  He asked Cacioppo what he should 
do.  He 

recalled that Cacioppo mentioned that the Union was supposed 
to sit down and talk with Respondent and in the meantime, he 
could continue to work beyond the contract.  Fajardo additio
n-
al
ly testified that on one other occasion he contacted the Union 
when he was working on a job with all nonunion employees.  
When Fajardo asked what he should do, Cacioppo told him to 

talking abou

n-
                                        
        
 
5
 

 
dates of employment 
were July 9, 2008, to May 6, 2009.  During the hearing, counsel for the 
Acting General Counsel withdrew from this stipulation, asserting that 

2009.  Neither the Respo
ndent nor the Charging Party objected to May 
2, 2009, as the last date of employment for Arnone.  
 
ion ever called him back to let him know that he should stop 
working for Respondent.
 
J.  The Expiration of the Collective
-
Bargaining Agreement
 
The agreement between the National Fire Sprinkler Associ
a-
tion, Inc. and the Union was scheduled to expire on March 31, 
2010.  By letter dated December 4, 2009, the Union notified 
Respondent of its intention to terminate the exiting collective
-
bargaining agreement as of March 31, 2010, and to negotiate a 
new agre
ement to be effective April 1, 2010.  In the letter, the 

concerns that because the negotiations for a new agreement 
would not begin until a few months before the expiration of the 
contract the part
ies might not be able to reach a new agreement 
in a timely manner.  Bodine explained that in order to avoid 
even the possibility of a work stoppage against independent 
contractors he was asking Respondent as a contractor to sign an 
Assent and Interim Agree
ment form.  On April 16, 2010, 
Cacioppo sent Ritchie a letter asking for dates when Ritchie 
would be available to meet and to begin bargaining a successor 
collective
-
bargaining agreement.  
 

e-
sentative
s on May 13, 2010, he did not do so willingly.  He 


Ritchie testified that because of the financial predicament of his 
company he did
 
not want litigation.  When he met with the 
Union on May 13, 2010, Ritchie presented a letter notifying the 
Union that he was providing written notice of his desire to te
r-
minate his participation in the collective
-
bargaining agreement 
within 60 days.  
 
The
 
parties met again on June 15  and 29 and July 13, 2010.  
Cacioppo testified that in all four of the meetings, Ritchie told 
the Union that he would be interested in a project
-
by
-
project 
agreement with the Union.  Cacioppo testified that the Union 
told Ritc
hie that they were meeting in order to negotiate a 
whole new contract with him.  Cacioppo clarified that because 
the Respondent was an independent contractor, the Union was 
not referring to a successor agreement with the NFSA, but r
a-
ther a whole new agreem
ent with Respondent.  Puhalla testified 
that if a contractor is not a member of the NFSA, the contractor 
has the option of signing an Assent Interim Agreement in 
which the contractor agrees to be bound by the terms of the 
agreement between the Union and th
e NFSA.  If the contractor 
does not sign the assent agreement, the Union will negotiate a 
new independent agreement with the contractor.  Cacioppo also 
testified that while Respondent wanted to negotiate a project
-
by
-
project agreement, the Union did not co
nsider that to be an 
option as the Union was seeking a contract that falls under art
i-
cle 18 of the collective
-
bargaining agreement between the U
n-
ion and the National Fire Sprinkler Association, Inc.; the article 
that defines the jurisdiction of work to be 
performed by spri
n-
kler fitters and apprentices.
 

 
Prior to the meeting with Ritchie on May 13, 2010, the U
n-
ion sent Ritchie a letter requesting certain information.  In the 
May 5, 2010 letter, Puhalla explained that cer
tain information 
was requested for the purpose of bargaining for a new colle
c-
 D
ECISIONS OF THE 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
44
 
tive bargaining agreement.  Specifically, the Union requested 
the names, dates of hire, job titles/and or classifications as well 
as the rates of pay and fringe benefits for all o

employees who had installed, repaired, or maintained fire pr
o-
tection systems since January 1, 2010.  The Union also reques
t-
ed any changes in the rates of pay and the amounts of such 
changes as well as information on all current jobs and proj
ects 
for Respondent.  Finally, the Union requested copies of all 
company handbooks, policies, or rules instituted or maintained 
since January 1, 2010.  Puhalla testified that when Ritchie met 
with the Union on May 13, 2010, he only inquired about the 
Union

that the information was needed in order that the Union could 
look at wages for a new contract.  Puhalla testified that while 
Ritchie provided the Union with a copy of the company han
d-
book and a prof
it
-
and
-
loss statement during the May 13, 2010 
meeting, he did not provide any of the other requested info
r-
mation.  
 
On May 17, 2010, Puhalla sent another letter to Ritchie r
e-
minding him of the May 5, 2010 request for information.  P
u-
halla stated in the let
ter that while Ritchie had provided some 
information during the May 13, 2010 meeting, the information 
was incomplete.  Puhalla confirmed that he was including a 
copy of the May 5, 2010 letter and he requested that Respon
d-
ent provide the information prior t
o the upcoming June mee
t-
ing.  Puhalla also asked that Respondent confirm a meeting date 

 
In a May 27, 2010 fax to Respondent, Puhalla confirmed a 
June 15, 2010 meeting date and renewed the request for the 


parties met on June 15, 2010, Puhalla sent another letter to 
Ritchie on June 25, 2010, confirming the next meeting for June 
29, 2010, and renewing his request for the information that 
Respondent had
 
not provided.  During the meeting on June 29, 
2010, Respondent provided a list of working employees and 
also a list of employees that were working on the U.S. Coast 
Guard project and the Marriott project.  During the hearing, the 
parties stipulated, howev
er, that the list of employees provided 
by the Respondent on June 29, 2010, did not include the names 
of all of the employees who were performing installation, 
maintenance, and repair of fire protection systems for the per
i-
od of time included in the May 5,
 
2010 request.  The parties 

29, 2010, represent the Coast Guard and Marriott projects, but 

including service work and undergro
und work that Respondent 

2010 request.  
 
Cacioppo testified that when the parties met for the last time 
on July 13, 2010, Ritchie announced that if Puhalla asked for 
any more information he wou

testified that other than the listing of employees and their rates 
of pay that were provided on June 29, 2010, Respondent never 
provided the remaining requested information concerning R
e-

Respondent did not pr
o-
vide the addresses for the employees or the addresses for the 
projects that were encompassed by the May 5, 2010 info
r-
mation request.  No evidence was presented that Respondent 
provided any information concerning employee fringe benefi
ts, 
changes in the pay rates or fringe benefits, or copies of any 
other policies or rules other than the company handbook that 
were covered by the May 5, 2010 information request.
 

 
The record reflects that 
the only proposal that Respondent 
made during the meetings in May and June 2010 was the pr
o-

o-

 
 
I respectfully offer the following proposal to end negotiations 
with 
Austin Fire Equipment, LLC for signing a new collective 
bargaining agreement:
 
 
The existing collective bargaining agreement made between 
Austin Fire and Local 669 will be terminated NLT July 2, 
2010. 
 
 
Any work that Austin Fire Equipment receives where we 
d
e-
termine a need for the Local 669 labor force to execute the job 
will be handled on a one time job agreement.
 
 
Ritchie testified that he had selected the July 2, 2010 term
i-
nation date after he became aware that the earlier agreement 

that he was bound by it; a conclusion that 
he drew from the Union.  He began reading through the 


his intent to end the contract.
  
 
The last meeting occurred on July 13, 2010.  Cacioppo, Irby, 
and Ritchie were present.  Cacioppo testified that when Ritchie 


informat
ion.  Cacioppo recalled that Ritchie also told them that 
he had an attorney and that he would take his chances with the 
Board.  He told them that he wanted to reach impasse and did 
not want to negotiate any further. Cacioppo acknowledged that 
the term impa
sse had been used in previous sessions and that 
Puhalla had actually used the term during the first bargaining 
session when he stated that the parties had to negotiate a co
n-
tract in good faith or reach impasse.  The parties stipulate that 
since July 13, 20
10, neither party has contacted the other party 
to schedule a meeting, and there have been no further meetings 
or requests for information.  
 
III
.
 
ANALYSIS AND CONCLUS
IONS
 
A.  Prevailing Legal Authority
 
Under Sections 9(a) and 8(a)(5) of the Act, employers
 
are 

t-
ed or selected for the purposes of collective bargaining by the 
majority of the employees in a unit appropriate for such pu
r-

thi
s majority support requirement for the construction industry.  

agreement with a union regardless of whether a majority of the 

(f). 
 
The exception was designed to accommodate the unique 
  
 
 
 
 
AUSTIN
 
FIRE EQUIPMENT
,
 
LLC 
 
 
 
 
 
45
 
situation in the industry where contractors and subcontractors 
are in close relationship on the jobsite, employment is sporadic 
in nature, and the employers need a ready supply of skilled 
employees and 
advance information concerning labor costs.  
Los Angeles Building & Construction Trades Council
, 239 
NLRB 264, 269 (1978).  Additionally, union organizing ca
m-
paigns are complicated by the fact that employees frequently 
work for multiple companies over shor
t, sporadic periods.  
Nova Plumbing, Inc. v. NLRB,
 
330 F.3d 531, 534 (D.C. Cir. 
2003).  
 
As an 8(f) prehire agreement is not established by a showing 
of majority support, there is no presumption of majority status 
for the signatory union
.  J & R Tile
, 291 
NLRB 1034, 1036 
(1988).  In its decision in 
John Deklewa & Sons
, 282 NLRB 
1375, 1377 (1987), enfd. sub nom. 
Ironworkers Local 3 v. 
NLRB,
 
843 F.2d 770 (3d Cir. 1988), the Board held that parties 
entering into an 8(f) agreement will be required by virtue of 
Section 8(a)(5) and Section 8(b)(3) to comply with the agre
e-
ment during its term, in the absence of a Board
-
conducted ele
c-
tion where employees vote to change or reject their bargaining 
representative.  Following the expiration of an 8(f) agreement, 
however
, the union enjoys no presumption of majority status 
and either party may repudiate the 8(f) bargaining relationship.  
Id. at 1377


representative status under Section 8(f) and under Section 9(a) 
is significant
 
because an 8(f) relationship may be lawfully te
r-
minated by either the union or the employer upon the expiration 
of their collective
-
bargaining agreement.  Id. at 1386

1387.  
By contrast, a 9(a) relationship and the derivative obligation to 
bargain continu
es after the contract expires, unless and until the 
union is shown to have lost majority support.  
Levitz Furniture 
Co
. 
of the Pacific
, 333 NLRB 717 (2001).  
 
As a general rule, the Board presumes that construction i
n-
dustry bargaining relationships are gov
erned by Section 8(f) of 
the Act and that the union and the employer intended their rel
a-
tionship to be governed by Section 8f), rather than 9(a).  
Deklewa 
at 1386

1387.  Consequently, the Board imposes the 
burden of proving the existence of a 9(a) relation
ship on the 
party asserting that such a relationship exists.  
Verkler, Inc
., 
337 NLRB 128, 129 (2001); 
H.Y. Floors & Gameline Painting
, 
331 NLRB 304 (2000); 
Casale Industries
, 311 NLRB 951, 952 
(1993).  In 
Deklewa
, the Board explained that the party could 
meet this burden by showing that a construction industry e
m-

w-
ing of majority support among the unit employees, e.g., a valid 

J & R 
Tile,
 
291 NLRB 1034, 1036 (1988), the Board went on to e
x-
plain that to establish voluntary recognition, there must be pos
i-
tive evidence that a union unequivocally demanded recognition 

unequivocally acce
pted it as such.  
 
In recent years, the Board has also held that voluntary reco
g-
nition under Section 9 (a) may also be established solely by the 
terms of a collective
-
bargaining agreement that meets certain 
minimum requirements.  
Staunton Fuel & Material
, 
335 NLRB 
717, 719

720 (2001).  In 
Staunton Fuel & Material
, the Board 
explicitly adopted the standards set forth by the United States 
Court of Appeals for the Tenth Circuit in 
NLRB v. Triple C 
Maintenance, Inc
., 219 F. 3d 1147 (2000), and 
NLRB v. Okl
a-
homa 
Installation Co
., 219 F. 3d 1160 (2000), denying enf. 325 
NLRB 741 (1998).  Specifically, the Board held that a recogn
i-
tion agreement or contract provision will be independently 

the languag
e unequivocally indicates that (1) the union reques
t-
ed recognition as the majority or 9(a) representative of the unit 
employees; (2)  the employer recognized the union as the m
a-

recognition wa

offered to show, evidence of its majority support.  Id. at 720. 
 

Staunton Fuel & Material
, the 
courts and the Board have continued to scrutinize the specific 
agreement or contract
 
language to determine if the language 
independently establishes the 9(a) status relationship.  In 
Nova 
Plumbing, Inc., v. NLRB
, 330 F.3d 531, 536 (D.C. Cir. 2003), 
the employer argued that reliance on contract language alone 
directly contradicts 
Ladies Ga
rment Workers v. NLRB
, 366 
U.S. 731 (1961); a case in which the Court held that a 9(a) co
l-
lective
-
bargaining agreement recognizing the union as the e
m-


 
was signed, only a 

the union to represent their interests.  Id. at 737.  The Court 

form a binding section 9(a) agreement, and the pa

-
faith belief of majority status could not overcome the fact that 
the union actually lacked majority status.  In agreeing with the 
employer, the D.C. Circuit opined that the proposition that 
contract language standing alone can establish the exi
stence of 

b-
lished in 
Garment Workers
 
because it completely fails to a
c-
count for employee rights under Sections 7 and 8(f).  The court 
also noted, however, that in reaching this conclusion, it did
 
not 
mean to suggest that contract language and intent are irrelevant.  

factors that the Board may consider in determining whether the 
Deklewa
 

e 
court explained that standing alone; contract language and i
n-
tent cannot be dispositive where the record contains strong 
indications that the parties had only an. 8(f) relationship.  Id. at 
537. 
 
In its 2007 decision in 
Madison Industries
, 349 NLRB 1306,
 

under Sections 8(f) and 9(a) with respect to contract language.  

Oklahoma 
Installation Co
., 219 F.3d 1160 (2000), and its earlier decision 
in 
St
aunton Fuel & Material
, the Board held that in determi
n-
ing whether the presumption of an 8(f) status has been rebutted, 
the Board will first consider whether the agreement, examined 
in its entirety, conclusively notifies the parties that a 9(a) rel
a-
tionshi
p is intended.  If it does so, the presumption of Section 

the Board considers any relevant extrinsic evidence bearing on 

1308.
 
 D
ECISIONS OF THE 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
46
 

9(a) Relationship
 
Complaint paragraph 10 alleges that at all material times 
since July 8, 2008, based on Section 9(a) of the Act, the Union 
has been the exclusive collective
-
bargaining repre
sentative of 
the unit.  In support of this allegation, the Acting General 
Counsel submits that the acknowledgement form that Respon
d-
ent signed on July 8, 2009, satisfies each element of the test set 
forth by the Board in 
Staunton Fuel & Material
.  Furtherm
ore, 
counsel for the Acting General Counsel contends that in two 
cases
6
 
that preceded 
Staunton Fuel & Material
, the Board 
found identical acknowledgement language to create a 9(a) 
relationship with the signatory employers, and that by proffe
r-
ing the acknow
ledgement to the Respondent, the Union made 



use of similar language in ot
her agreements, the circumstances 
of the two cases are significantly different from those in the 
current case.  
 
The acknowledgement form signed by the respondent in 
Tr
i-
ple A Fire Protection
, above at 1088, contains the following 
language: 
 
 
The Employer e
xecuting this document below has, on the b
a-
sis of objective and reliable information confirmed that a clear 
majority of the sprinkler fitters in its employ have designated, 
are members of, and are represented by, Road Sprinkler Fi
t-
ters Local Union No. 669,
 
U.S., 
AFL

CIO
 
for purposes of 
collective bargaining.
 
 
The Employer therefore unconditionally acknowledges and 
confirms that Local 669 is the exclusive bargaining repr
e-
sentative of its sprinkler fitter employees pursuant to Section 
9(a) of the National Labor Relations Act. 
 
 
Thus, not only is the language identical to the language i
n-
volved in this case, the language is proffered by the very same 
labor organization.  The 
similarity however, stops there.  In 
Triple A Fire Protection
, the union and the employer had been 
parties to successive national collective
-
bargaining agreements 
at the time that the respondent signed the acknowledgement 
form.  By letter, the union reques
ted that the employer sign the 
form recognition agreement for the purpose of soliciting the 

to their relationship that might otherwise arise because of the 

Deklewa
 
decision.  Furthermor
e, the union also inclu
d-
ed with the letter a list of the employees who constituted the 
basis for its assertion that it represented a majority of the e
m-
ployees.  In finding that the respondent employer granted 
recognition to the union as the 9(a) representa
tive, the Board 
specifically noted that the union proffered documentary ev
i-

majority status.  Additionally, the Board asserted that it would 
                                        
        
 
6
 
Triple A Fire Protection, Inc
., 312 NLRB 1088 (1993), and 
MFP 
Fire Protection
, 318 NLRB 840 (1995). 
 

s was 
lacking at the time of recognition as the respondent had volu
n-
tarily recognized the union as a 9(a) representative in 1987 and 
then waited 4 years to object.  
 
In 
MFP Fire Protection
, there was no dispute that the rel
a-
tionship between the union and t
he employer began as an 8(f) 
prehire agreement.  The issue before the Board was whether the 
relationship was converted to a 9(a) relationship after the e
m-
ployer later signed one or more written agreements containing 
acknowledgements that the union was the 
9(a) representative of 
the employees.  Additionally, over a period that began in N
o-
vember 1984 and continuing for a period of almost 10 years, 
the employer entered into successive agreements with the union 
and honored all terms and conditions established b
y successive 
association agreements.  In October 1987 and during the term 
of the 1985

1988 association agreement, the employer signed 
a separate document; an acknowledgement of representative.  
This acknowledgement form contained identical language to 
that
 

basis of objective and reliable information, confirmed that a 

represented by, the union.  In finding that the agreement was 
converted
 
to a 9(a) relationship in October 1987, the judge, 
who was affirmed by the Board, found the case to be identical 

Triple A Fire Prote
c-
tion
.  Specifically, the judge analogized the circumstances b
e-
fore him to those 
in 
Triple A Fire
 
Protection
; noting the e
m-

after the signing.  The judge noted that not only did the e
m-

c-
tion 9(a) during the first 6 mont
hs, but the employer twice more 
in the next 4 years signed agreements confirming that it had 

 
Thus, while there may have been similarities in the acknow
l-
edgment language, it is apparent that the circumstances before 
the Board in both 
Triple A Fire Protection
 
and in 
MFP Fire 
Protection
 
were quite different than those in the instant case.  
In both cases, there was a significant bargaining history b
e-
tween the
 
union and the employer at the time that the acknow
l-
edgment forms were signed.  After signing the forms, both 
employers not only continued to honor the terms of the agre
e-
ments they had already signed, but also entered into successive 
agreements with the un

late claims challenging the majority status was a significant 

against the establishment of a 9(a) relationship.
 
1.  The agreement in its entirety
 
Noting the im

-
organization and self
-
determination, the Board explained in 
Madison Industries, Inc
., 349 NLRB 1306, 1309 (2007), that 

o-
cally demonstrates that the pa
rties intended to be governed by 
Section 9(a) before 9(a) status may be found on the basis of 
contractual language.  Id. at 1309.  In its decision in 
Madison 
Industries
, the Board found that the judge erred by limiting his 
analysis solely to the language o
f a contractual provision to find 
that the parties had established a 9(a) relationship.  The Board 
  
 
 
 
 
AUSTIN
 
FIRE EQUIPMENT
,
 
LLC 
 
 
 
 
 
47
 
pointed out that 
Staunton Fuel & Material
 
requires an examin
a-

relationship was intended.  
 
I
n the current case, the acknowledgment dated July 8, 2008, 
clearly states that the Respondent unconditionally acknowled
g-
es the Union as the exclusive bargaining representative of its 
employees pursuant to Section 9(a) of the Act.  The acknow
l-
edgement also 
states that in executing the document, the R
e-
spondent confirms that a clear majority of the employees are 
members of, and are represented by the Union.  The total record 
evidence, however, contravenes that assertion.
 
As the Respondent points out, the agree
ment entered into by 
the parties was comprised of three separate documents that 
were contemporaneously signed on July 8, 2008.  These doc
u-
ments were (1) the 2
-
page adoption agreement; (2) the 2007

2010 agreement between the NFSA and the Union to which 
Resp
ondent agreed to adopt and to be bound; and (3) the 
Acknowledgement.
 
As discussed above, the Union and the Respondent entered 
into a one
-
job project agreement on June 5, 2007, for specific 
work scheduled in Minden, LA.  After identifying the parties to 
the
 
agreement and the date, the 2
-
page document begins with 
the wording: 
 
 
WHEREAS, the said Employer is desirous of hiring and e
m-
ploying journeymen, sprinkler fitters and apprentices; and
 
 
WHEREAS, the Union has competent and skilled journe
y-
men and apprentic
e sprinkler fitters;
 
 
NOW, THEREFORE, it is mutually agreed as follows:
 
 



s 
Health and Welfare Fund, as well as to the Education and Pe
n-
sion Trust Funds.  There is no dispute that this agreement esta
b-
lished an 8(f) agreement for the terms of the contract. 
 
When Respondent signed the agreement with the Union on 
July 8, 2008, the 

of the parties and the date and continued with the same la
n-
guage that had appeared a year earlier in the 2007 prehire 
agreement.  Specifically, the language continued:
 
 
WHEREAS, the said Employer is desirous o
f hiring and e
m-
ploying Journeymen Sprinkler Fitters and Apprentices; and
 
 
WHEREAS, the Union has competent and skilled Journe
y-
men and Apprentice Sprinkler Fitters; 
 
 
NOW, THEREFORE, it is mutually agreed as follows:
 
 
As with the 2007 agreement, the 2008 ag
reement continued 

agreement, as well as the obligations to contribute to the requ
i-
site Health and Welfare Funds and the Education and Pension 
Trust Funds.  Consistent with the 2007 agreement, the
re is no 
reference to Section 9(a) of the Act or any reference concerning 

m-

y-

and 
skilled sprinkler fitters who can be referred by the Union, 
as would be the expectation for an 8(f) agreement.  As R
e-
spondent also points out, the 2008 agreement requires the ado
p-
tion of the very same 2007

2010 NFSA contract that R
e-
spondent previously adop
ted when Ritchie signed the 2007 
agreement.  Respondent asserts that by using the same agre
e-
ment when entering into both the 2007 agreement and the 2008 
agreement, there is inherent ambiguity in the agreement. 
 
The Acting General Counsel maintains that the
 
Acknow
l-
edgement language satisfies all of the elements of the 
Staunton 
Fuel & Material 
test.  The Acknowledgment language, howe
v-

n-
guage contained in the agreement itself, but the language is 
fal
se on its face.  There is no record evidence to demonstrate 

n-
ion on July 8, 2008.  The credited testimony of Ritchie, as well 
as employees Rogers and Harris, reflect that the employees 
joined the Unio
n after Ritchie entered into the agreement with 
the Union.  The parties stipulated that 14 named sprinkler fitters 
were employed by Respondent on July 8, 2008.  The applic
a-
tions for union membership for each of these employees reflect 
that they joined the 
Union during a period of time between July 

Acknowledgement.  Thus, despite the language of the 
Acknowledgement, it was impossible for the Union to have 

ployees were 
members of, and represented by, the Union when none of the 
employees were members of the Union.  Furthermore, there is 
nothing in the agreement or the Acknowledgement to show that 
the recognition was based on a contemporaneous showing or 
offer
 
by the Union to show that the Union had majority support 
as required by 
Staunton Fuel & Material.
  
Staunton Fuel & 
Material
,
 
above at 720.  Moreover, there is nothing to show 
that the Union presented any evidence or offered to present any 
evidence of empl

the agreement and the acknowledgement.  
 
Thus, although the Acknowledgement that was given to 
Ritchie at the time that he signed the agreement contains the 

firm the 

it is not only factually false, but it is ambiguous when it is 
compared to the other language found in the agreement.  A
c-
cordingly, the Acknowledgement language cannot be read in 
isolati

Staunton Fuel & Material, 
above
 
at 720 fn. 15; 
Madison Indu
s-
tries
, above at 1308. 
 

 
Although the Board has found that a 9(a) relationship may be 

the Board has also explained that it will continue to consider 


s-
posi
tive.  
Staunton Fuel & Material, 
above at 720 fn. 15.  Fu
r-
thermore, the Board has continued to consider extrinsic ev
i-
 D
ECISIONS OF THE 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
48
 
dence of intent when the intent of the parties cannot be dete
r-
mined solely by the examination of the agreement in its entir
e-
ty
.  J. T. Thor
pe & Son, Inc.,
 
356 NLRB 822
, slip op. at 3 
(2011); 
Allied Mechanical Services
, 351 NLRB 79, 82 (2007).
 
As discussed above, Respondent had a limited bargaining 
history with the Union.  Prior to July 8, 2008, the only agre
e-
ment that Respondent had ever had 
with the Union was a one
-
 
project agreement for a limited duration; which was indisput
a-

experience with the Union involved 8(f) agreements.  As the 

greements in the 

execute a collective
-

employer in the construction industry may not be certain 
whether a union, in requesting recognition or presenting 
a co
l-
lective
-
bargaining agreement for execution, is seeking an 8(f) 

context of successive collective
-
bargaining agreements when 
the employer had previously established an 8(f) relationship 
with
 

James Julian, Inc
., 310 NLRB 1247, 1254 
(1993), citing 
J & R Tile
, 291 NLRB 1034, 1036   (1988). 
 
3.  Record testimony
 
At the time that Ritchie signed the July 8, 2008 agreement, 
he had just received a large job and he did not have enough 
spr
inkler fitters to do this large project.  Ritchie was concerned 
about his reputation as a sprinkler contractor and he wanted to 
have the job manned with skilled labor.  When his estimator 
suggested that he contact the Union, he did so.
 
Ritchie testified th
at when he contacted the Union he only 
wanted to enter into an agreement for a year.  He contended 
that although he agreed that he would commit to the NFSA 
contract that was scheduled for another year and 8 months he 
did so because no one told him that the
 
contract was binding 
beyond the contract period.  He also testified that he signed the 

reputation as a company by not having skilled and qualified 
people to do the work. 
 
Ritchie testified that w
hile he did not understand the mea
n-
ing of the Acknowledgement, he signed it on July 8, 2008, 
because the union representatives told him that it was required.  
There is no dispute that at the time that he signed the Acknow
l-
edgement the Union did not present
 
any evidence or offer to 
present any evidence that the Union represented a majority of 
his employees.  At the time that Ritchie signed the agreement, 
he employed 14 sprinkler fitters and none of these employees 
were members of the Union prior to his signi
ng the agreement.  
After his signing the agreement, Ritchie instructed his emplo
y-
ees to join the Union because he had entered into the agreement 
with the Union. 
 
Assistant Business Manager Puhalla confirmed that when the 
union representatives met with Ritc
hie on July 8, 2008, Ritchie 
told them that he had expected to sign an agreement for only a 

have to continue through the remainder of the NFSA agre
e-
ment, Ritchie signed the agreement.  Cacioppo al
so testified 
that in all four meetings with Ritchie in May, June, and July 
2010 Ritchie continued to mention that he would be interested 
in a project
-
by
-
project agreement with the Union.  Cacioppo 
testified that although the Union was meeting in 2010 to ne
g
o-
tiate a new agreement with the Union Ritchie was only offering 
to do project
-
by
-
project jobs. 
 

r-
cumstances of his signing the July 8, 2008 agreement.  Aside 

was consistent and pla
u-
sible, it was essentially uncontroverted.  It is apparent from his 
testimony that he sought out the Union to obtain skilled spri
n-
kler fitters to work on the large project that was to begin in 
2008.  His knowledge of collective
-
bargai
ning agreements with 
the Union was limited to the prior 8(f) agreement that he had 
signed the previous year.  There is no evidence that Ritchie 
ever discussed with the Union the possibility of his entering 
into an agreement that would bind him as a 9(a) em
ployer.  It is 

testimony, that Ritchie continued to seek only a project
-
by
-
project agreement even when he met with the Union in 2010. 
 
Ritchie testified that the union representatives told him th
at 
he had to sign the Acknowledgement as a part of the agreement 
with the Union.  He testified that he understood that if he did 
not sign all of the agreement documents he would not be able to 

ugh 
Puhalla, Cacioppo, and Irby all testified, none of them contr
a-

signing the July 8, 2008 agreement.  No union representative 
testified that the Acknowledgement was ever explained to 
Ritchie o
r that he was told anything about the significance or 
the meaning of 9(a) recognition and acknowledgement.
 
In the very recent decision in 
J. T. Thorpe & Son, Inc
., 356 
NLRB 
822
, 
825
 
(2011), the Board found that the employer and 
the union established a 9(a) relationship by the inclusion of 
contract recognition language committing the employer to re
c-
ognize the union as a 9(a) representative if, and when, the union 
proffered a showing o
f majority support during the contract 
term.  Specifically, there was credited testimony establishing 
that after the employer was informed of the legal distinction 
between 9(a) and 8(f) recognition, the employer consulted with 
legal counsel regarding the p
roposed change in the pertinent 
contract language before signing the agreement.  Clearly, the 
circumstances addressed by the Board in 
J.T. Thorpe
 
are disti
n-
guishable from the facts in the instant case.
 
In an even more recent decision in 
Diponio Constructio
n 
Co.
, 357 NLRB 
1206
 
(2011), the Board affirmed the judge in 
finding that the recognition language in a collective
-
bargaining 
agreement converted an 8(f) relationship into a 9(a) relatio
n-
ship.  In 
Diponio
, however, there was not one, but three succe
s-
sive a
greements that contained the same language confirming 

r-
gaining representative and confirming that the union had su
b-
mitted to the employer evidence of majority to the satisfaction 
of the employer.  
Footnote 3 of the  decision confirms that 
Chairman Pearce and Member Becker agree with the judge that 

collective
-
bargaining agreements supports the finding that the 
parties entered into a 9(a) r

n-
ues:
 
In 
Nova Plumbing, Inc. v. NLRB
 
330 F. 3d 521, 537 (D.C. 
  
 
 
 
 
AUSTIN
 
FIRE EQUIPMENT
,
 
LLC 
 
 
 
 
 
49
 

cannot be dispositive at least where, as here, the record co
n-
tains strong indications that the part
ies had only a section 8(f) 

Nova
, there 
was substantial extrinsic evidence concerning . . . the emplo
y-

e-
l
a

ast, the record is d
e-
void of any indication that the parties had only an 8(f) rel
a-
tionship or that the Union lacked majority support at any time 

Pearce and Member Becker would reach the same resu
lt in 
this case even applying 
Nova Plumbing
. 
 
 
I also note that the facts in 
Diponio
 
further distinguish the 
case from those in the instant matter.  In 
Diponio
, there was no 
record testimony to explain how the recognition language came 
to be a part of the 
collective
-
bargaining agreement between the 
union and the multiemployer association.  The respondent pr
e-
sented no representative of the multiemployer association or 
anyone else to testify concerning the origin or the intent of the 
recognition language that
 
was included in the successive ba
r-
gaining agreements.  Although presenting no witnesses in su
p-
port of its argument, the respondent essentially argued that the 
union must have surreptitiously inserted the recognition la
n-
guage into an agreement that affecte
d not only the respondent 
but 26 to 29 other employers over the course of the successive 
agreements.  Thus, the circumstances before the Board in 
Diponio
 
are quite different from those in the instant matter.  
Unlike the respondent in 
Diponio

dible testimony 
establishes that Respondent entered into the July 2008 agre
e-
ment with the intent to establish nothing more than an 8(f) rel
a-

e-
cent case, such testimony is significant in determining
 
the i
n-
tent of the parties.  Although the Board found that the recogn
i-
tion clause established a 9(a) relationship in 
American Firestop 
Solutions
, 356 NLRB 
468
, 
468
 
fn. 1 (2011), the Board also 

 
provided extrinsic evidence that the parties had entered into a 
9(a) relationship.
 

the undisputed record evidence, I find that Respondent entered 
into the agreement with the Union with the intent 
to be bound 
by an 8(f) agreement.  There is no record evidence that supports 
a finding that Ritchie had any intent to enter into a 9(a) rel
a-
tionship with the Union.  The only document that refers to a 
9(a) relationship is the Acknowledgement that was signe
d 
without discussion or explanation and which was fallacious on 
its face. 
 
Accordingly, the record as a whole supports a finding that 
Respondent and the Union entered into an 8(f) agreement on 
July 8, 2008.  
 

ment
 
Although I have found that the parties had an 8(f) relatio
n-
ship, such a finding does not remove the Respondent from its 
responsibilities under the collective
-
bargaining agreement that 
was signed on July 8, 2008.  There is no dispute that Respon
d-
ent un
ilaterally changed the terms and conditions of emplo
y-
ment of its employees during the term of the collective
-
bargaining agreement to which he had agreed to be bound.  The 
parties stipulated that since February 2010 Respondent changed 
the wage rate of some 
of its sprinkler fitter employees, thus 
failing to follow the collective
-
bargaining agreement.  
 
Although Respondent stipulated that since February 2010 
Respondent changed the wage rate of some of its sprinkler fitter 
employees, Respondent does not contend
 
that it bargained with 
the Union prior to making such changes.  It has long been e
s-
tablished that an employer may not unilaterally implement 
changes in terms and conditions of employment during the 
course of an existing collective
-
bargaining agreement.  
S
tan
d-
ard Oil Co
., 174
 
NLRB 177, 177

178 (1969). Specifically, the 
Board has found that Section 8(d) of the Act imposes the r
e-
quirement that when a collective
-
bargaining agreement is in 
effect and the employer seeks to modify the terms and cond
i-
tions contain
ed in the agreement, the employer must obtain the 

Milwaukee 
Spring Division
, 268 NLRB 601, 602 (1984).  Consistent with 
my discussion below concerning the issue of contract repudi
a-
tion, I do not find that Re
spondent sought the consent or o
b-
tained the consent for the unilateral changes made by Respon
d-
ent.  
 
There is no dispute that since February 4, 2010, Respondent 
failed to continue in effect all the terms and conditions of the 
July 8, 2008 agreement with re
spect to some of its employees.  
Because an employer may not unilaterally change terms and 
conditions for employees represented by a union, I find that 
Respondent has violated Section 8(a)(5) and (1) of the Act as 
alleged in paragraph 11 of the complaint. 
 
NLRB v. Katz
, 369 
U.S. 736 (1962). 
 
D.  Whether the Union is Barred by Section 10(b) of the Act
 
Respondent asserts that under an 8(f) relationship its oblig
a-
tion to comply with the terms of the CBA terminated on March 
31, 2010.  Respondent argues, however
, that on May 5, 2009, it 
provided clear and unequivocal notice to the Union that it was 
no longer going to follow the contract with respect to the core 
employees who were employed by Respondent at the time the 
contract was signed.  Respondent asserts that
 
by its announc
e-
ment and the subsequent failure to follow the contract R
e-
spondent repudiated the contract and, thus, the 10(b) period 
began to run upon the repudiation.  Respondent thus argues that 

fter 
the May 2009 repudiation there is no remedy available for R
e-

n-
tract. 
 

 
Before addressing the issue of whether Section 10(b) of the 
Act precludes a reme
dy as asserted by Respondent, it seems 
appropriate to address the issue of the viability of contract r
e-
pudiation.  Certainly, the Board has recognized that in some 
situations a respondent can lawfully repudiate an 8(f) contract 
in midterm. Those instances,
 
however, have normally involved 
circumstances significantly different from the one in the instant 
 D
ECISIONS OF THE 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
50
 
case.  In 
Garman Construction Co.,
7
 
287 NLRB 88 (1987), the 
employer lawfully repudiated an 8(f) contract in midterm when 
there had never been more than one 
unit member in the r
e-

The Board noted that had the unit been subject to fluctuations 
and only temporarily decreased in size to a single unit emplo
y-

ed Section 
8(a)(5) of the Act.  In 
Stack Electric, Inc
., 290 NLRB 575 

u-
diation of an 8(f) contract did not violate Section 8(a) (5) of the 
Act, however, again there was only one employee in the ba
r-
gaining unit.  In 
Seals Refrigeration Co
., 297 NLRB 133, 
(1989), the Board again found no violation when the respon
d-
ent repudiated the 8(f) agreement in midterm when there were 
no unit employees.  
 
Thus, while there have been some unique exceptions, a r
e-
s

agreement will typically violate Section 8(a)(5) of the Act.  
South Alabama Plumbing
, 333 NLRB 16 (2001); 
Adobe Walls, 
Inc.,
 
305 NLRB 25, 27(1991); 
Precision Striping, Inc
., 284 
NLRB 1110, 1111

111
2 (1987)
 
2.  The application of Section 10(b)
 
The law is clear that in order for a charging party to avoid 

months of the receipt of clear and unequivocal notice of total 

A
 
& L Underground
, 302 NLRB 467, 
468 (1991).  Thus, a union must file its charge within 6 months 
of receiving clear and unequivocal notice of the repudiation or 
a complaint based on that conduct will be time
-
barred, even 
with regard to contract violations w
ithin the 10(b) period.  
Va
l-
low Floor Coverings, Inc
., 335 NLRB 20, (2001). 
 
In its decision in 
St. Barnabas Medical Center
, 343 NLRB 
1125, 1129

1130 (2004), the Board found that the complaint 
was time
-
barred under Section 10(b) of the Act because the 
union had clear and unequivocal notice outside the 10(b) period 
that the respondent repudiated the contract.  The Board found 
that when an employer consistently fails to recognize the union 
or to abide by the terms of a collective
-
bargaining agreement, 
the
 
union is put on notice that the employer has repudiated the 
agreement, thus triggering the commencement of the 10(b) 
period for filing a charge.  Id. at 1127.  Under an earlier dec
i-
sion in 
A & L Underground
, 302 NLRB above at 469, the 
Board confirmed that
 
if the repudiation occurs outside the 10(b) 
period, all subsequent failures of the respondent to honor the 
terms of the agreement are deemed consequences of the initial 
repudiation for which the union may not recover. Id.  In co
n-
trast, however, cases not 
barred by Section 10(b) include cases 
in which a respondent has not given clear notice of total co
n-

breached provisions of the collective
-
bargaining agreement to a 
degree that rises to the level of
 
an unlawful unilateral change in 

St. Barn
a-
bas, 
above at 1127.  Applying this proposition to the facts b
e-

                                        
        
 
7
 
Overruled by 
E.S.P. Concrete Pumping, Inc.,
 
327 NLRB
 
711 
(1999), on other grounds. 
 

f the employees whose unit 

entered into the agreement constituted a total repudiation of the 
agreement.  In finding that there was repudiation rather than 
simply a material breach of the contract,
 
the Board noted that 
the respondent had never applied a single provision of the co
n-
tract to certain employees that were arguably covered by the 
contract. 
 

by the terms of a collective
-
bargaining a



hand.  
Vallow Floor,
 
above at 20, citing 
A & L Underground,
 

that the Union 
had clear and unequivocal notice that the Respondent repudia
t-
ed the contract, the record evidence reflects otherwise.  In the 
instant case, Respondent did not unequivocally repudiate its 
obligation to abide by the contract inasmuch as it con
tinued to 
apply the contract to those employees referred by the Union.  

original core employees who had been employed prior R
e-

 
When an employer h
as not rejected a collective
-
bargaining 
agreement in its entirety, but has instead refused to apply one or 
more of its provisions to unit employees, such an action const
i-

St. Barnabas,
 
above at 
1132.  Under these cir
cumstances, the Board has found that 

p-
arate and distinct unfair labor practice. Id.  Consequently, even 
when a union has clear and unequivocal notice outside the 
10(b) period that the respondent
 
is failing to observe the terms 
of the contract, the complaint is not time
-
barred.  Instead, the 
10(b) period would serve only as a limitation on the remedy to 
the 6 months prior to the filing of the unfair labor practice 
charge.  Id.  See also 
Farmington
 
Iron Works, 
249 NLRB 98, 
99 (1980). 
 

e-

the present case.  Interestingly, a similar argument was a
d-
vanced by the respondent in 
Adobe Wa
lls,
 
above at fn. 1.  In 
Adobe Walls
, the respondent argued that it had clearly repudia
t-
ed the 8(f) contract by ceasing to make fringe benefit fund 
payments and that the union acknowledged the repudiation by 
filing a grievance and picketing.  The responden
t further argued 
that because the repudiation began more than 6 months prior to 
the filing of the charge, the union was barred by Section 10(b) 
of the Act.  In finding a violation the Board pointed out that 

me of the pr
o-
visions of the contract does not, standing alone, amount to the 

actions to constitute an acknowledgement that the respondent 
had repudiated the agreement. 
 

 
that there was a clear and unequiv
o-
cal repudiation of the contract in May 2009 is not supported by 
the record evidence.  In April 2009, 10 of the original 14 spri
n-
kler fitters were still employed by Respondent.  Ritchie testified 
that after his meeting wi
th the Union in May 2009 he stopped 
paying his original sprinkler fitters according to the terms of the 
  
 
 
 
 
AUSTIN
 
FIRE EQUIPMENT
,
 
LLC 
 
 
 
 
 
51
 
collective
-
bargaining agreement and he raised their salary to 
compensate them for any increase in their out
-
of
-
pocket insu
r-
ance costs that might result.
  
Respondent did not, however, 
produce documentation to show the increase in the pay for 
these 10 sprinkler fitters.  As counsel for the Acting General 
Counsel points out, Respondent did not produce any docume
n-
tation to substantiate that 9 of these 10 spri
nkler fitters were 
performing bargaining unit work or were even employed by the 
Respondent in the months that followed the May 5, 2009 mee
t-
ing.  The fringe benefit funds reports provided by the Respon
d-
ent to the Union show, however, that original sprinkler
 
Sha
n-
non Rogers continued to perform bargaining unit work and was 
paid according to the contract until September 2009 when he 
was transferred into a nonbargaining unit position. 
 

clear and unequi

contract,  Respondent continued to follow the contract with 
respect to those employees referred by the Union after May 
2009, as well as for a least one of the original sprinkler fitters 
while he continued to 
perform bargaining unit work.  Ritchie 

May 2009 he assured them that he would continue to pay the 
contract rate for the employees referred by the Union.  Add
i-
tionally, throughout the course of the
 
agreement, there were 
always employees performing work on the DOW sites that 
were not covered by the contract.  Irby recalled that during the 

m-


under the contract. 
 
Russell Ritchie and Karen Ritchie testified that when they 
met with Cacioppo and Irby on May 9, 2009, they made it clear 
that Respondent could not continue to follow the contract for 
the remainder of the agreement.  They testified
 
that the union 
representatives responded by indicating that the Union would 
look the other way.  Cacioppo and Irby contend that they never 
told Russell and Karen Ritchie that the Union would look the 
other way and that they consistently told Ritchie that 
he could 
not simply just walk away from the agreement.  Based on his 
testimony as a whole, I found Ritchie to be a credible witness.  
It is reasonable that he believed that the union representatives 
wanted to help him.  After all, the Union had already giv
en him 
assistance through their grant program.  It is reasonable that 
Ritchie believed that after hearing about his additional financial 
problems the union representatives would simply give him the 
breathing room that he requested.  It is apparent that Rit
chie 
heard what he wanted to hear.  Irby testified that the union li
s-

testimony of Russell Ritchie, Karen Ritchie, Cacioppo, and Irby 
all reflect that this was a cordial lunch without any angry
 
words 

meeting believing that everyone was in agreement, Cacioppo 

Cacioppo and Irby may have responded compassionately or 
kindly to R
espondent, it is not realistic that the Union repr
e-
sentatives specifically agreed to allow Respondent to abandon 

regard. 
 
In support of the alleged notice of repudiation, Respondent 
also present
ed the testimony of employees Harris, Rogers, and 
Fajardo to testify concerning their respective conversations 
with Cacioppo.  Harris testified that during a telephone conve
r-
sation with Cacioppo in April 2009 Cacioppo asked him if he 
were going to stay wit

Harris recalls that Cacioppo then mentioned that there was of
-
of
-
town work available through the Union.  Fajardo testified 
that during a telephone conversation with Cacioppo he told 
Cacioppo that some of the employees o
n the jobsite were going 

rules by working with nonunion employees. 
 

employees were not required to be union members.  The fact 
that Har

in remaining in the Union and his interest in being referred to 
other jobs by the Union does not establish notice of contract 
repudiation.  Fajardo recalled that when he spoke with Cacio
p-
po, Cacioppo no
t only told him to continue to work, but he also 
indicated that the Union planned to meet with the Respondent 


union members and Respondent

f-

Cacioppo does not establish notice of contract repudiation. 
 
Employee Rogers testified that he asked Cacioppo if he 
could continue in the apprentice program if the Re
spondent 
became nonunion.  Cacioppo told him that he could remain in 
the apprentice program if he were allowed to remain in the 
Union and pay dues.  The record reflects, however, that Rogers 
did not continue in the apprentice program as he took a job out 
o
f the bargaining unit.  
 
Accordingly, the overall record does not support a finding 
that Respondent provided the Union with a clear and unequiv
o-
cal notice of contract repudiation in 2009 and outside the 10(b) 
period. 
 

mation
 
The underlying complaint alleges that the Union requested 
certain information from Respondent on May 5, 2010, that was 

duties as the exclusive collective
-
bargaining representative of 
Res

Respondent failed to provide the information in violation of 
Section 8(a)(5) of the Act.  
 
In the posthearing brief, counsel for the Acting General 
Counsel requests that I find that Section 8(f) rath
er than Section 
9(a) governs the relationship between the parties, despite the 
fact that Respondent may be found to have committed all of the 
violations alleged in the complaint.  Consequently, the Acting 
General Counsel seeks a finding that Respondent onl
y violated 
paragraphs 11, 12, and 19 (as 19 relates to pars. 11 and 12) of 
the complaint until the expiration of the collective
-
bargaining 
agreement.  Therefore, the Acting General Counsel is not see
k-
ing a finding and corresponding remedy with respect to R
e-


is governed only by Section 8(f) of the Act.  While an employer 
may have a duty to provide requested information to an 8(f) 
 D
ECISIONS OF THE 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
52
 
ba
rgaining representative during the contract period, the 8(f) 
bargaining representative enjoys no presumption of majority 

is free to repudiate the bargaining relationship.  
W. B. Skinner, 
Inc
.
, 283 NLRB 989, 989 (1987).  Inasmuch as the information 
was requested by the Union after the expiration of the contract 
period, Respondent was under no obligation to provide the 

information is no
t a violation of the Act. 
 
Accordingly, I recommend the dismissal of complaint par
a-
graphs 15, 16, and 17 in their entirety. 
 

r-
gain and the Withdrawal of Recognition
 
Complaint paragraph 13 alleges that
 
since about April 1, 
2010, the Respondent failed and refused to recognize and ba
r-
gain with the Union as the exclusive collective
-
bargaining re
p-
resentative of the unit.  Complaint paragraph 14 alleges that on 
or about July 13, 2010, Respondent withdrew its
 
recognition of 
the Union as the exclusive collective
-
bargaining representative 
of the unit.  In the posthearing brief, counsel for the Acting 
General Counsel discusses why such actions by an employer 
would be violative when the employer and the union have
 
a 
9(a) relationship.  Counsel for the Acting General Counsel 
maintains that Respondent never met in good faith with the 
intent to negotiate a new agreement, pointing out that Respon
d-
ent never made any proposals to the Union other than those 
proposals to t
erminate any bargaining relationship and that 
Ritchie repeatedly informed the Union that he only wanted to 
negotiate one
-
job agreements.  As I have discussed above, it is 
this same consistent conduct by Ritchie that supports a finding 
that Respondent never
 
had any intent to enter into a 9(a) rel
a-
tionship with the Union.  
 
One of the unique features of this case, however, is the fact 

unlawful failure to bargain and unlawful withdrawal of recogn
i-
tio
n, the Acting General Counsel does not seek a finding for 
these allegations.  As referenced above, counsel for the Acting 
General Counsel requests that I find that the relationship b
e-
tween the parties was governed by Section 8(f) rather than Se
c-
tion 9(a). 
 
Therefore counsel submits that Respondent only 
violated the Act as alleged in complaint paragraphs 11, 12, and 
19 (as related to pars. 11 and 12.)  
 
Where the parties are bound by an 8(f) agreement and the 
u
n
ion is not a 9(a) representative, there is no d
uty for the R
e-
spondent to bargain for a successor agreement.  
Sheet Metal 
Workers
 
Local 9 (Concord Metal
), 301 NLRB 140 (1991).  
Inasmuch as I find that the parties entered into an 8(f) agre
e-
ment on July 8, 2008, the Respondent was under no duty to 
bargain
 
with the Union for a new contract and Respondent 
could lawfully withdraw its recognition at the expiration of the 
contract.  Accordingly, I recommend that complaint paragraphs 
13 and 14 be dismissed in their entirety. 
 

uests for
 
 
Specific Findings
 
1.  The proposed finding concerning the application of 
Staunton 
Fuel & Material
 

Staunton Fuel & Mater
i-
al
, counsel for the Acting General Counsel submits that the 
Acknowledgment contains contra
ctual language sufficient for a 
conclusive finding of a 9(a) relationship between the Respon
d-
ent and the Union.  Despite this assertion, however, counsel 
urges that I modify the decision in 
Staunton Fuel & Material
 
to 
the extent that the case precludes the
 
Board from reviewing 
whether the Union actually enjoyed majority support at the time 
the Employer purported to grant it 9(a) recognition. 
 

Nova 
Plumbing
, 330 F.3d 531 (D.C. Cir. 2003), that is cited and di
s-
cussed above in this decision.  Finding the record to contain 

n-
ship, the Circuit did not rely on contract language alone to e
s-
tablish a 9(a) relationship.  The Circuit expressed its concern 
tha
t by focusing exclusively on employer and union intent the 
Board has neglected its fundamental obligation to protect e
m-
ployee Section 7 rights. 
 
In this case, the Acknowledgment form states that Respon
d-
ent executed the document on the basis of objective an
d reliable 
information confirming that a clear majority of the sprinkler 

t-
ed by the Union.  As counsel for the Acting General Counsel 
points out, the statement is illusory in light of the absence o
f 
any evidence, or any assertion, that the Union ever made or 
offered to make such a showing.  Despite the contract language, 
the Union demonstrated no majority support at the time R
e-
spondent signed the Acknowledgment and the employees in 
fact joined the U
nion after the execution of the July 8, 2008 
agreement.  
 
Counsel for the Acting General Counsel asserts that by a
l-
lowing contract language to create a Section 9(a) relationship, 
an opportunity is created for construction industry companies 
and unions to c
ollude at the expense of employees who would 
be precluded from filing R
-
case petitions during the term of a 
9(a) contract under contract bar rules.  Counsel argues that 

that would bind a responde
nt and a union to their bargain, u
n-
less either party comes forward with evidence that the union 
lacked majority support at the time of recognition, while pe
r-

time through an RD petition. 
 
Specif
ically, the Acting General Counsel proposes that co
n-
tractual language that meets the standards set forth in 
Staunton 
Fuel & Material
, would be sufficient to establish a rebuttable 
presumption of 9(a) status as to the employer who is a party to 
the contract
.  The Acting General Counsel submits, however, 
that the employer should be able to rebut the presumption of 
9(a) status by presenting evidence that the union did not actua
l-
ly enjoy majority support at the time of the purported 9(a) 
recognition.  Furthermo
re, the Acting General Counsel urges 
that if the employer presents such evidence, the union would 
then have the burden of presenting sufficient evidence to esta
b-
  
 
 
 
 
AUSTIN
 
FIRE EQUIPMENT
,
 
LLC 
 
 
 
 
 
53
 
lish that it did in fact have majority support at the time.  If the 
union is unable to rebut th

lacked majority support, the employer would be deemed to 
have successfully established that the parties do not have a 9(a) 
relationship. 
 
The Acting General Counsel further proposes that because 
employees are not parties to
 
a recognition clause, contractual 
language would not create a rebuttable presumption of 9(a) 
status when there are employee challenges.  In the case of e
m-
ployee challenges, the union would be presumed to be an 8(f) 
representative, giving employees the fre
edom to file an appr
o-
priate representation petition during the term of the contract as 

John Deklewa & Sons
, 
282 NLRB 1375, 1377

1378 (1987).  In those instances when 
such a petition is filed, the burden of introducin
g evidence su
p-
porting the claim that the union did, in fact, have majority su
p-
port at the time of recognition would be on the party alleging 
that a 9(a) relationship exists.  The Acting General Counsel 
asserts that if that party is unable to meet this burd
en, the co
n-
tractual language, standing alone, would be insufficient to e
s-
tablish such a relationship and the contract would not block the 
election.  
 
Respondent also asserts that by neither introducing proof of 
majority status nor explaining its absence, t
he Union fails to 
demonstrate majority representation under the very boilerplate 
language on which it relies to overcome the 
Deklewa 
presum
p-

Nova
 
Plumbing

ard co
n-
siders contract language in determining Section 9(a) status, it 
must take such language seriously when a recognition clause 
indicates that there is a concrete basis upon which to assess 
support.  Otherwise, unions and employers would be free to 
agre
e to such self
-
serving language with no threat of cha
l-

 


This case represents a perfect example of how contract la
n-
guage can not only misrepresent the truth, but also disregard the 
desires and expectations of the employees affected by such 
language.  Borrowing from the language and the sentiment of 
the Circuit in its decision in 
Nova Plumbing
, I agree that fin
d-
ing a 9(
a) relationship solely on the basis of the Acknowled
g-

rights.  Clearly, not only did the Union fail to represent a m
a-
jo
r

evidence that the Un
ion represented any of the employees prior 
to the execution of the agreement.  The record reflects that the 
employees only joined the Union because Ritchie told them that 
they had to join because he had signed the agreement with the 
Union. 
 
Accordingly, I 
find that contract language should not pr
e-
clude a review of whether a union actually enjoys majority 
support at the time the employer is purported to grant it 9(a) 
recognition and I recommend that the Acting General Cou
n-

e Board in its entirety. 
 
2.  The proposed finding concerning challenges to a constru
c-

 
In 
Casale Industries
, 311 NLRB 951, 953 (1993), the Board 
found that the employer and the union intended to enter int
o a 
9(a) relationship rather than an 8(f) relationship.  In large part, 
the Board relied on the fact that the parties agreed to hold an 
election that would have the same force and effect as one co
n-
ducted by the Board in finding the 9(a) relationship intent
 
by 
the parties.  The Board further explained that even where pa
r-
ties intend a 9(a) relationship, that intention will be thwarted if 
the union does not enjoy majority status at the time of recogn
i-
tion.  If the majority status is challenged within a reasona
ble 
time, and the majority status is not shown, the relationship will 
not be found to be a valid 9(a) relationship.  The issue before 
the Board in 
Casale
 
was whether to permit a challenge to m
a-
jority status after 6 years of stability in a multiemployer rel
a-
tionship. 
 
The Board noted that in nonconstruction industries it would 
not entertain a claim that majority status was lacking at the time 
of recognition if the employer had granted Section 9 recogn
i-
tion to a union and more than 6 months had elapsed.  When
 
the 
Board applied the same standard to the construction industry, 
the Board held that if 6 months have elapsed without a charge 
or a petition the Board should not entertain a claim that major
i-
ty status was lacking at the time of the 9(a) recognition.  Id.
 
at 
953.  
 

Casale
, counsel for the Ac
t-
ing General Counsel acknowledges that current Board law 
would preclude Respondent from actually challenging the U
n-

it withdre
w recognition from the Union.  Counsel proposes, 

Casale 
of 
treating voluntary recognition in the construction industry u
n-
der the same 10(b) rules that apply to employers outside of that 
industry.  Counsel
 
for the Acting General Counsel submits that 
a better rule that is more tailored to the legal and practical real
i-
ties of the construction industry bargaining would allow the 
Board to look beyond the 10(b) period to determine whether a 
union actually had ma
jority support at the time it was reco
g-
nized as a 9(a) representative.  I agree and I find counsel for the 

 
As the Fourth Circuit points out in its decision in  
American 
Automatic Sprinkler Systems
 
v. N
LRB,
 
163 F.3d 209 fn. 6 (4
th
 
Cir. 1998), a defense of invalid voluntary recognition is tant
a-

i-
sions that prohibit employers and nonmajority unions from 
entering into collective
-
bargaining agreements.
  
The court 
points out that this is not the case in the construction industry 
where Section 8(f) establishes the legality of such relationships.  
 
In support of her argument, counsel for the Acting General 

Brannan Sand 
& Gravel Co
., 289 NLRB 977, 982 (1988), where the Board 
found that Section 10(b) as construed in 
Machinists Local 1424 
v. NLRB (Bryan Mfg. Co.),
 
362 U.S. 411 (1960), does not pr
e-
clude finding that a construction industry bargaining relatio
n-
shi
p, whatever its age, is not a 9(a) relationship.  The Board in 
Brannon Sand
 
continued by stating that it would also find full 
9(a) status with respect to all construction industry bargaining 
 D
ECISIONS OF THE 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
54
 
relationships only if the signatory union has been certified fo
l-
l
owing a Board election or has been recognized on the basis of 
an affirmative showing of majority support.  When the Board 
later denied the challenge to majority status because of the 
lapse of 6 months in 
Casale
, the Board distinguished 
Brannan 
Sand
 
by expl
aining that there was a showing that the parties 
intended a 9(a) relationship as compared to 
Brannan Sand
 
where there had been no showing that the parties intended a 
9(a) relationship.  
 
As the Supreme Court pointed out in 
Bryan Mfg
., Section 
10(b) of the 
Act does not prevent all use of evidence relating to 
events transpiring more than 6 months prior to the charge.  The 
Court explained that where occurrences in the 10(b) period in 
and of themselves may constitute, as a substantive matter, u
n-
fair labor pract

on the true character of matters occurring within the limitations 

 
In the instant case, there is no dispute that the Union did not 

he time that 
Respondent entered into the collective
-
bargaining agreement on 
July 8, 2008.  Clearly, I cannot resolve the allegations concer
n-
ing unlawful withdrawal of recognition, failure to bargain, or 
failure to provide information without first determin
ing R
e-

c-
tive
-
bargaining agreement.  Consistent with the 
Bryan Mfg
. 


wit

that the Board be able to look beyond the 10(b) period to d
e-
termine whether a union actually had majority support at the 
time that it was recognized or purported to have been reco
g-
nized, as a 9(a)
 

adoption of such analysis. 
 
C
ONCLUSIONS OF 
L
AW
 
1. Respondent, Austin Fire Equipment, LLC, is an employer 
engaged in commerce within the meaning of Section 2(6) and 
(7) of the Act. 
 
2. Road Sprinkler Fitters Local
 
Union No. 669, U.A., AFL

CIO is a labor organization within the meaning of Section 2(5) 
of the Act. 
 
3. By failing to adhere to all the terms and conditions of the 
agreement between the NFSA and the Union until its expiration 
on March 31, 2010, Respondent
 
violated Section 8(a)(5) and 
(1) of the Act. 
 
4. I do not find that Respondent violated the Act in any other 
manner. 
 
R
EMEDY
 
Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, I shall recommend that it cease and 
desist there
from and take certain affirmative action designed to 
effectuate the policies of the Act.  
 
The Respondent shall make whole Kelly Cotton, Brian 
Dupuy, Bradley Guedry, Bryan Harris, Nathan Litton, Robert 
Long, Daryl Passman, Donny Nelson, and other employees
 
who are similarly affected for any loss of earnings and other 
benefits since February 4, 2010, that they may have suffered by 

wage rate prescribed in the collective
-
bargaining agreement 
that exp
ired on March 31, 2010.  Backpay shall be computed in 
a manner set forth in 
F. W. Woolworth Co
., 90 NLRB 289 
(1950), with interest to be computed in the manner set forth in 
New Horizons
, 283 NLRB 1173 (1987).  Such interest will be 
compounded on a daily ba
sis in accordance with 
Kentucky Ri
v-
er Medical Center
, 356 NLRB 6
 
(2010). 
 
The make
-
whole remedy includes an order to make all omi
t-
ted fringe benefit payments since February 4, 2010, on behalf 
of employees Kelly Cotton, Brian Dupuy, Bradley Guedry, 
Bryan Ha
rris, Nathan Litton, Robert Long, Daryl Passman, 
Donny Nelson, and any other employees so affected by R
e-

-
bargaining agre
e-
ment that expired on March 31, 2010.  Respondent shall also 
pay any additional amounts ap
plicable to such delinquent pa
y-
ments as determined in accordance with 
Merryweather Optical 
Co
., 240 NLRB 1213, 1216 (1979).  In addition, the Respon
d-
ent shall reimburse employees for any expenses ensuing from 
its failure to make such required payments, as 
set forth in 
Kraft 
Plumbing
 
& Heating
, 252 NLRB 891 fn. 2 (1980), enfd. mem. 
661 F2 940 (9th Cir. 1981); such amounts to be computed in 
the manner set forth in 
Ogle Protection Service
, 183 NLRB 682 
(1970), enfd. 444 F2d 502 (6th Cir. 1971), with interest p
r
e-
scribed in 
New Horizons,
 
supra, and 
Kentucky River,
 
supra. 
 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended:
8
 
ORDER
 
The Respondent, Austin Fire Equipment, LLC, Prairieville, 
Louisiana, its offi
cers, agents, successors, and assigns, shall
 
1. Cease and desist from
 
(a) Failing or refusing to continue in effect all the terms and 
conditions of the agreement between the National Fire Spri
n-
kler Association, Inc. and the Road Sprinkler Fitters Local U
n-
i
on No. 669, U.A., AFL

CIO that expired on March 31, 2010.    
 
(b) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
 
2. Take the following affirmative a
ction necessary to effe
c-
tuate the policies of the Act. 
 
(a) Make whole those employees, in the manner set forth in 
the remedy, for any losses they may have suffered as a result of 
the Respondent failure to continue in effect all the terms and 
condition of 
the agreement between the National Fire Sprinkler 
Association, Inc. and the Road Sprinkler Fitters Local Union 
No. 669, U.A., AFL

CIO that expired on March 31, 2010. 
 
(b) Preserve and, within 14 days of a request, or such add
i-
tional time as the Regional 
Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re
c-
ords, timecards, personnel records and reports, and all other 
                                        
        
 
8
 

Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all o
bjections to them shall be deemed waived for all pu
r-
poses. 
 
  
 
 
 
 
AUSTIN
 
FIRE EQUIPMENT
,
 
LLC 
 
 
 
 
 
55
 
records, including an electronic cop
ies, necessary to analyze the 
amount of backpay and other payments due under the terms of 
this Order. 
 
(c) Post at its current jobsites within the geographical area 
encompassed by the appropriate unit herein and at its place of 
business in Prairieville, Lo
uisiana, copies of the attached notice 


9
  
Copies of the notice, on forms provided 
by the Regional Director for Region 15 after being signed by 

the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason
a-
ble steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered 
by any other mat
e-
rial.  In addition to physical posting of paper notices, notices 
shall be distributed electronically, such as by email, posting on 
an intranet, or an internet site, and/or other electronic means, if 
the Respondent customarily communicates 
wit its employees 
by such means.  In the event that, during the pendency of these 
proceedings, the Respondent has gone out of business or closed 
the facility involved in these proceedings, the Respondent shall 
duplicate and mail at its own expense, a copy 
of the notice to 
all current employees and former employees employed by the 
Respondent at any time since February 4, 2010.  
 
(d) Within 21 days after service by the Region, file with the 
Regional Director, a sworn certificate of a responsible official 
on a
 
form provided by the Region attesting to the steps that 
Respondent has taken to comply. 
 
Dated, Washington, D.C., November 29, 2011
 
                                        
        
 
9
 
If this Order is enforced by a Judgment of the United States court 


 
to a 
Judgment of the United States Court of Appeals Enforcing an Order of 

 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Governme
nt
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law and has ordered us to post and obey this 
Notice. 
 
 
FEDERAL LAW GIVES YOU THE RIGHT TO
 
 
Form, join, or assist a union
 
Choose representatives to bargain with us on your b
e-
half
 
Act together with other employees for your benefit and 
protection
 
Choose not to engage in any of these protected activ
i-
ties.
 
 
W
E WILL NOT
 
fail or refuse to continue to the terms and co
n-
ditions of the agreement between the Road Sprinkler Fitters 
Local 
Union No. 669, U. A., 
AFL

CIO
 
and the National Fire 
Sprinkler Association, Inc. to which we agreed to be bound 
prior to the expiration of the agreement on March 31, 2010.
 
W
E WILL NOT
 
in any like or related manner interfere with, r
e-
strain, or coerce you in 
the exercise of the rights guaranteed 
you by Section 7 of the Act. 
 
W
E WILL
 
make employees whole for any losses suffered as a 
result of our failure to honor the collective
-
bargaining agre
e-
ment between the National Fire Sprinkler Association, Inc. and 
the R
oad Sprinkler Fitters Local Union No. 669, U.A., 
AFL

CIO
 
during the term of the agreement and prior to the expir
a-
tion agreement on March 31, 2010.  
 
AUSTIN
 
FIRE
 
EQUIPMENT,
 
LLC
 
 
